Title: To Benjamin Franklin from William Alexander, 9 May 1777
From: Alexander, William
To: Franklin, Benjamin


Dear Sir
Dijon 9 May 1777
I cannot refuse to the earnest application of a very respectable friend here, to trouble you with this Line of Introduction of Monsr. Le Comte de Fontette Sommery Chevalier d’Honneur of the Parliament Here. His office implies a Gentleman of Distinction, and His Personal Character Corresponds to it. The nature of His business I can Say nothing about, and shall be Glad that It prove agreeable to you, so as to prove my apology for this trouble, which knowing how much you are oppressd by visitors, I have given you with great reluctance. I am with the most sincere Attachment Dear Sir Your most obedient humble Servant
W: Alexander
Ben Franklin Esqre
 
Notation: Alexander Dijon 9 May 77
